

Exhibit 10.2


THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
SECURITIES ACT”) OR ANY STATE SECURITIES LAWS. THIS WARRANT MAY NOT BE EXERCISED
IN THE UNITED STATES (AS DEFINED IN REGULATION S UNDER THE 1933 SECURITIES ACT),
NOR MAY THIS WARRANT OR THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT
BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED, UNLESS THE WARRANT AND
THE COMMON SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE
1933 SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND THE CORPORATION RECEIVES AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO IT TO SUCH EFFECT.



 
Right to Purchase ____ Common Shares of China Industrial Waste Management, Inc.
(subject to adjustment as provided herein)



FORM OF CLASS [A] [B] COMMON STOCK PURCHASE WARRANT
No. CIWT - [A] [B]
 
Date: ____________, 2008

 
CHINA INDUSTRIAL WASTE MANAGEMENT, INC., a corporation organized under the laws
of the State of Nevada (the “Company”), hereby certifies that, for value
received, ____________, or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company at any time
commencing on the issue date of this Warrant (the “Issue Date”) until 5:00 p.m.,
Florida time on September 30, 2011 (the “Expiration Date”), ________________
(_______) fully paid and non-assessable Common Shares of the Company, at a per
share purchase price of US$[3.50][4.50]. The purchase price per share, as
adjusted from time to time as herein provided, is referred to herein as the
“Purchase Price.” The number and character of such Common Shares and the
Purchase Price are subject to adjustment as provided herein. The Company may
reduce the Purchase Price or extend the Expiration Date without the consent of
the Holder. This Warrant is issued pursuant to that certain Subscription
Agreement dated ________, 2008 (the “Subscription Agreement”), by and between
the Company and the initial Holder of this Warrant, and is subject to the terms
and conditions of such Agreement.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a) The term “Company” shall include China Industrial Waste Management, Inc. and
any corporation which shall succeed or assume the obligations of China
Industrial Waste Management, Inc. hereunder.
 
(b) The term “Common Shares” includes (a) the Company’s Common Shares, $.001 par
value per share, as authorized on the date of the Advisory Agreement, and (b)
any other securities into which or for which any of the securities described in
(a) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.
 
(c) The term “Other Securities” refers to any stock (other than Common Shares)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Shares, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Shares or Other Securities
pursuant to Section 5 herein or otherwise.
 

--------------------------------------------------------------------------------


 
(d) The term “Warrant Shares” shall mean the Common Shares issuable upon
exercise of this Warrant.
 
1. Exercise of Warrant.
 
1.1. Number of Shares Issuable upon Exercise. From and after the Issue Date
through and including the Expiration Date, the Holder hereof shall be entitled
to receive, upon exercise of this Warrant in whole in accordance with the terms
of subsection 1.2 or upon exercise of this Warrant in part in accordance with
subsection 1.3, Common Shares of the Company, subject to adjustment pursuant to
Section 4.
 
1.2. Full Exercise. This Warrant may be exercised in full by the Holder hereof
by delivery of an original or facsimile copy of the form of subscription
attached as Exhibit A hereto (the “Subscription Form”) duly executed by such
Holder and surrender of the original Warrant within four (4) days of exercise,
to the Company at its principal office or at the office of its Warrant Agent (as
provided hereinafter), accompanied by payment, in cash, wire transfer or by
certified or official bank check payable to the order of the Company, in the
amount obtained by multiplying the number of Common Shares for which this
Warrant is then exercisable by the Purchase Price then in effect.
 
1.3. Partial Exercise. This Warrant may be exercised in part (but not for a
fractional share) by surrender of this Warrant in the manner and at the place
provided in subsection 1.2 except that the amount payable by the Holder on such
partial exercise shall be the amount obtained by multiplying (a) the number of
whole shares designated by the Holder in the Subscription Form by (b) the
Purchase Price then in effect. On any such partial exercise, the Company, at its
expense, will forthwith issue and deliver to or upon the order of the Holder
hereof a new Warrant of like tenor, in the name of the Holder hereof or as such
Holder (upon payment by such Holder of any applicable transfer taxes) may
request, the whole number of Common Shares for which such Warrant may still be
exercised.
 
1.4. Fair Market Value. Fair Market Value of a Common Share as of a particular
date (the “Determination Date”) shall mean:
 
(a) If the Company’s Common Shares are traded on a national stock exchange, then
the closing or last sale price reported for the last business day immediately
preceding the Determination Date;
 
(b) If the Company’s Common Shares are not traded on a national stock exchange,
but are traded in the over-the-counter market, then the average of the closing
bid and ask prices reported for the last business day immediately preceding the
Determination Date;
 
(c) Except as provided in clause (d) below, if the Company’s Common Shares are
not publicly traded, then as the Holder and the Company agree, or in the absence
of such an agreement, by arbitration in accordance with the rules then standing
of the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided; or
 
(d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company’s charter, then all amounts to be payable per share to
holders of the Common Shares pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Shares in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Shares then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.
 
2

--------------------------------------------------------------------------------


 
1.5. Company Acknowledgment. The Company will, at the time of the exercise of
the Warrant, upon the request of the Holder hereof acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
1.6. Delivery of Stock Certificates, etc. on Exercise. The Company agrees that
the Common Shares purchased upon exercise of this Warrant shall be deemed to be
issued to the Holder hereof as the record owner of such shares as of the close
of business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. As soon as practicable after the
exercise of this Warrant in full or in part, and in any event within five (5)
business days thereafter, the Company at its expense (including the payment by
it of any applicable issue taxes) will cause to be issued in the name of and
delivered to the Holder hereof, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and non-assessable Common Shares (or Other
Securities) to which such Holder shall be entitled on such exercise, plus, in
lieu of any fractional share to which such Holder would otherwise be entitled,
cash equal to such fraction multiplied by the then Fair Market Value of one full
Common Share, together with any other stock or other securities and property
(including cash, where applicable) to which such Holder is entitled upon such
exercise pursuant to Section 1 or otherwise.
 
2. Cashless Exercise.
 
(a) Except as described below, if a Registration Statement (as defined in the
Subscription Agreement) (“Registration Statement”) is effective and the Holder
may sell its shares of Common Stock upon exercise hereof pursuant to the
Registration Statement, or if, in the opinion of counsel to the Company the
Warrant Shares may be sold without registration under the 1933 Securities Act
and without restrictive legend, this Warrant may be exercisable in whole or in
part for cash only as set forth in Section 1 above. If no such Registration
Statement is available at the time of exercise, or if the Warrant Shares may not
be sold without registration under the 1933 Securities Act and without
restrictive legend then payment upon exercise may be made at the option of the
Holder either in (i) cash, wire transfer or by certified or official bank check
payable to the order of the Company equal to the applicable aggregate Purchase
Price, (ii) by cashless exercise in accordance with Section (b) below or
(iii) by a combination of any of the foregoing methods, for the number of Common
Shares specified in such form (as such exercise number shall be adjusted to
reflect any adjustment in the total number of Common Shares issuable to the
holder per the terms of this Warrant) and the holder shall thereupon be entitled
to receive the number of duly authorized, validly issued, fully-paid and
non-assessable Common Shares (or Other Securities) determined as provided
herein.
 
3

--------------------------------------------------------------------------------


 
(b) If the Fair Market Value of one share of Common Share is greater than the
Purchase Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the holder may elect to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
cancelled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Subscription Form in which event the Company
shall issue to the holder a number of Common Shares computed using the following
formula:



 
X=Y (A-B)
   
A
 

 
Where
X=
the number of Common Shares to be issued to the holder
       
Y=
the number of Common Shares purchasable under the Warrant or, if only a portion
of the Warrant is being exercised, the portion of the Warrant being exercised
(at the date of such calculation)
       
A=
the Fair Market Value of one Common Share (at the date of such calculation)
       
B=
Purchase Price (as adjusted to the date of such calculation)

 
(c) For purposes of Rule 144 promulgated under the 1933 Securities Act, it is
intended, understood and acknowledged that the Warrant Shares issued in a
cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the
Subscription Agreement.
 
3. Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1. Reorganization, Consolidation, Merger, etc. In case at any time or from
time to time, the Company shall (a) effect a reorganization, (b) consolidate
with or merge into any other person or (c) transfer all or substantially all of
its properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder of this Warrant, on
the exercise hereof as provided in Section 1, at any time after the consummation
of such reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Shares (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.
 
3.2. Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such dissolution, shall at its expense deliver or cause to be delivered
the stock and other securities and property (including cash, where applicable)
receivable in accordance with Section 3.1 by the Holder of the Warrants upon
their exercise after the effective date of such dissolution pursuant to this
Section 3.
 
3.3. Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the Other Securities and property receivable on
the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4. In the event this Warrant does not continue in full force
and effect after the consummation of the transaction described in this
Section 3, then only in such event will the Company’s securities and property
(including cash, where applicable) receivable by the Holder of the Warrants be
delivered to the Trustee as contemplated by Section 3.2.
 
4

--------------------------------------------------------------------------------


 
4. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional Common Shares as a dividend or other distribution on
outstanding Common Shares, (b) subdivide its outstanding Common Shares, or
(c) combine its outstanding Common Shares into a smaller number of Common
Shares, then, in each such event, the Purchase Price shall, simultaneously with
the happening of such event, be adjusted by multiplying the then Purchase Price
by a fraction, the numerator of which shall be the number of Common Shares
outstanding immediately prior to such event and the denominator of which shall
be the number of Common Shares outstanding immediately after such event, and the
product so obtained shall thereafter be the Purchase Price then in effect. The
Purchase Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 4.
The number of Common Shares that the Holder of this Warrant shall thereafter, on
the exercise hereof as provided in Section 1, be entitled to receive shall be
adjusted to a number determined by multiplying the number of Common Shares that
would otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4) be in effect, and
(b) the denominator is the Purchase Price in effect on the date of such
exercise.
 
5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the Common Shares (or Other Securities) issuable on the exercise of the
Warrants, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of the Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional Common
Shares (or Other Securities) issued or sold or deemed to have been issued or
sold, (b) the number of Common Shares (or Other Securities) outstanding or
deemed to be outstanding, and (c) the Purchase Price and the number of Common
Shares to be received upon exercise of this Warrant, in effect immediately prior
to such adjustment or readjustment and as adjusted or readjusted as provided in
this Warrant. The Company will forthwith mail a copy of each such certificate to
the Holder of the Warrant and any Warrant Agent of the Company (appointed
pursuant to Section 11 hereof).
 
6. Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements. The Company will at all times reserve and keep available, solely for
issuance and delivery on the exercise of the Warrants, all Common Shares (or
Other Securities) from time to time issuable on the exercise of the Warrant.
This Warrant entitles the Holder hereof to receive copies of all financial and
other information distributed or required to be distributed to the holders of
the Company’s Common Shares.
 
7. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”). On the surrender
for exchange of this Warrant, with the Transferor’s endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form”) and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company at its expense, twice, only, but with payment by the Transferor of any
applicable transfer taxes, will issue and deliver to or on the order of the
Transferor thereof a new Warrant or Warrants of like tenor, in the name of the
Transferor and/or the transferee(s) specified in such Transferor Endorsement
Form (each a “Transferee”), calling in the aggregate on the face or faces
thereof for the number of Common Shares called for on the face or faces of the
Warrant so surrendered by the Transferor. No such transfers shall result in a
public distribution of the Warrant.
 
8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense, twice only, will
execute and deliver, in lieu thereof, a new Warrant of like tenor.
 
5

--------------------------------------------------------------------------------


 
9. Registration Rights. The Holder of this Warrant has not been granted
registration rights relating to this Warrant or the Warrant Shares. Unless and
until resold pursuant to a registration statement, the Warrant Shares shall bear
a legend describing the restrictions on transferability of the Warrant Shares
under the 1933 Securities Act.
 
10. Warrant Agent. The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing Common
Shares (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
11. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
12. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur or (c) three business days
after deposited in the mail if delivered pursuant to subsection (ii) above. The
addresses for such communications shall be: (i) if to the Company to: No. 1
Huaihe West Road, E-T-D-Zone, Suite 314, Dalian F4 116600, facsimile number
86-411-82595169; and (ii) if to the Holder, to the address and facsimile set
forth in the Subscription Agreement. The Company and the Holder may change their
respective addresses for notices by like notice to the other party.


14. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of Nevada without regard to the conflicts of laws
provisions thereof. The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof. The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision.
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

 
CHINA INDUSTRIAL WASTE MANAGEMENT, INC.
             
By:
         
Name:
Dong Jinqing
       
Title:
Chief Executive Officer
            Witness:                





7

--------------------------------------------------------------------------------



Exhibit A
FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
TO: CHINA INDUSTRIAL WASTE MANAGEMENT, INC.
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase (check applicable box):
 
 

o
________ Common Shares covered by such Warrant; and/or

   

o
________ Common Shares covered by such Warrant pursuant to the cashless exercise
procedure set forth in Section 2.



The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):



o
$__________ in lawful money of the United States; and/or

   

o
the cancellation of the Warrant to the extent necessary, in accordance with the
formula set forth in Section 2, to exercise this Warrant with respect to the
maximum number of Common Shares purchasable pursuant to the cashless exercise
procedure set forth in Section 2.



The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is _________________
__________________________________________________________________________________________________________________________________________________________________________


The undersigned represents and warrants that the representations and warranties
in Section 4 of the Subscription Agreement (as defined in this Warrant) are true
and accurate with respect to the undersigned on the date hereof.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Shares under the Securities Act
of 1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.
 
 
Dated:
                           
(Signature must conform to name of holder as specified on the fact of the
Warrant.)
                                      (Address)

 


--------------------------------------------------------------------------------


 

Exhibit B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of Common Shares of
CHINA INDUSTRIAL WASTE MANAGEMENT, INC. to which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of CHINA
INDUSTRIAL WASTE MANAGEMENT, INC. with full power of substitution in the
premises.
 
Transferees
Percentage Transferred
Number Transferred
                 






Dated: ______________, ___________         (Signature must conform to name of
holder as specified on the face of the warrant)       Signed in the presence of:
               
(Name)
             
(address)
                  ACCEPTED AND AGREED:     [TRANSFEREE]        
(address)
     
(Name)
 
 

 

--------------------------------------------------------------------------------

